Order entered April 16, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00251-CR

                             BRYAN KEITH ARELLANES, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 219th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 219-82219-2013

                                             ORDER
        The Court GRANTS court reporter Susan Jane Lindley’s April 14, 2015 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Lindley to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE